DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Budge et al. (US 2018/0067464).
Regarding claim 1, Budge discloses a system for additive manufacturing (FIGS. 1, 2; [0015]-[0035]), comprising: 
a support (18); and 
a print head (20) connected to and moveable by the support (18), the print head including: 
e.g., [0042]); and 
at least one actuator configured to cause movement of the outlet relative to the support (implicitly disclosed with recited limitation “wherein the outlet is moveable relative to the support”). 
Regarding claim 4, Budge discloses a sensor mounted to the print head and configured to generate a signal indicative of a characteristic of a surface onto which the at least partially coated continuous reinforcement is to be discharged; and a controller in communication with the print head, the support, and the sensor, and configured to: make a comparison of an expected surface characteristic and the characteristic of the surface; and selectively coordinate operation of the support and the at least one actuator based on the comparison (e.g., support 18 with 6-axis robotic arm, [0035]-[0037], [0042], [0082]).  
Regarding claims 5, 9, and 14, Budge discloses wherein the characteristic is a distance from the outlet to the surface (e.g., [0064], [0065], [0078], [0079], [0097]).  
Regarding claim 6, Budge discloses wherein the controller is configured to selectively adjust at least one of a print head speed, a print head trajectory, and a number of passes of the print head over the characteristic of the surface based on the comparison (e.g., [0035]-[0037], [0042]. Note that a “controller” is a person or thing that directs or regulates something, which includes processors, for example, [0047]-[0049]).  
Regarding claim 7, Budge discloses wherein the controller is further configured to: selectively adjust operation of at least the support when the comparison indicates a discrepancy between the expected surface characteristic and the characteristic of the surface that is greater than a threshold discrepancy; and selectively adjust operation of only the at least one actuator when the comparison indicates a discrepancy between the expected surface characteristic and the characteristic of the surface that is less than the threshold discrepancy (e.g., [0035]-[0037], [0042]. Note that a “controller” is a person or thing that directs or regulates something, which includes processors, for example, [0047]-[0049]).  
Regarding claim 8, Budge discloses a sensor mounted to the print head and configured to generate a signal indicative of a characteristic of a surface onto which the at least partially coated continuous reinforcement is to be discharged; and a controller in communication with the print head and the support and configured to control movement of the support based on a predefined tool path, wherein the at least one actuator is configured to cause movement of the outlet independent of operation of the support via closed-loop feedback of the signal from the sensor (e.g., [0035]-[0037], [0042]. Note that a “controller” is a person or thing that directs or regulates something, which includes processors, for example, [0047]-[0049]). 
Regarding claim 10, Budge discloses  a cure enhancer connected to move with the outlet and configured to expose the at least partially coated continuous reinforcement to a cure energy ([0015]-[0035], FIGS. 1, 2). 
Regarding claim 11, Budge discloses wherein the cure enhancer is at least one of a light source and a heat source (e.g., [0019], [0022]).  
Regarding claim 12, Budge discloses a sensor mounted to the print head and configured to generate a signal indicative of a characteristic of a surface onto which the at least partially coated continuous reinforcement is to be discharged; and a controller configured to selectively adjust operation of the cure enhancer based on the signal ([0015]-[0035], FIGS. 1, 2).  
Regarding claim 13, Budge discloses a sensor mounted to the print head to move with the outlet and configured to generate a signal indicative of a characteristic of a surface onto which the at least partially coated continuous reinforcement is to be discharged ([0015]-[0035], FIGS. 1, 2).  
Regarding claim 14, Budge discloses wherein the characteristic is a distance from the outlet to the surface ([0015]-[0035], FIGS. 1, 2).  
Regarding claim 15, Budge discloses wherein the outlet is a nozzle ([0020]).  
Regarding claim 16, Budge discloses  wherein the support is configured to move the print head in at least one of an X-direction, a Y-direction, and a Z-direction; and the at least one actuator is configured to move the outlet in at least the Z-direction feedback (e.g., [0035]-[0037], [0042]. Note that a “controller” is a person or thing that directs or regulates something, which includes processors, for example, [0047]-[0049]).  
Regarding claim 17, Budge discloses wherein the at least one actuator is configured to move the outlet in only the Z-direction (support 18 is capable of moving in multiple directions and is capable of being configured to move in one direction as well, [0014]).
Regarding claim 18, Budge discloses wherein the support is one of a gantry, a robot arm, or a gantry/arm hybrid (support 18 is a robotic arm, gantry, [0014]).  
Regarding claim 19, Budge discloses wherein the at least one actuator includes at least one of a solenoid, a motor, a leadscrew, a piston, a belt, a pulley, a slide, a cog, and a rail (peripheral devices may include a motor, [0035]).  
Regarding claim 20, Budge discloses a system for additive manufacturing (FIGS. 1, 2; [0015]-[0035]), comprising: 
a support (18), including at least one of a robot arm, a gantry, or a gantry/arm hybrid ([0014]); 
a print head (20) connected to and moveable by the support in at least one of an X- direction, a Y-direction, and a Z-direction ([0014]), the print head including: 
a matrix reservoir configured to at least partially wet a continuous reinforcement with a matrix ([0020]); 
an outlet (22) configured to discharge the continuous reinforcement at least partially wetted with the matrix, wherein the outlet (22) is moveable relative to the support (18); and at least one actuator configured to cause movement of the outlet relative to the support in the Z-direction (e.g., support 18 with 6-axis robotic arm, [0035]-[0037], [0042], [0082]); 
a sensor mounted to the print head and configured to generate a signal indicative of a distance from the outlet to a surface onto which the continuous reinforcement at least partially coated with the matrix is to be discharged (e.g., position sensors, [0035]); and 
a controller in communication with the support and the sensor, and configured to: make a comparison of an expected distance and the distance from the outlet to the surface; and selectively activate the support to move the print head based on the comparison (peripheral devices for controller include processor, memory, and feedback (e.g., [0035]-[0037], [0042]. Note that a “controller” is a person or thing that directs or regulates something, which includes processors, for example, [0047]-[0049]);
wherein the at least one actuator is configured to cause movement of the outlet independent of operation of the support via closed-loop feedback of the signal from the sensor (FIGS. 1, 2; [0015]-[0037]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budge as applied to claim 1 above, and further in view of Brennan (US 2017/0368739).
Regarding claim 2, Budge teaches that the outlet is moveable by the at least one actuator relative to the matrix reservoir (e.g., [0020], [0021]), does not teach a matrix reservoir in which the continuous reinforcement is at least partially coated in the matrix at a location upstream of the outlet, wherein: the matrix reservoir moves with the support; and the outlet is moveable by the at least one actuator relative to the matrix reservoir. However, Brennan teaches a matrix reservoir in which the continuous reinforcement is at least partially coated in the matrix at a location upstream of the outlet, wherein: the matrix reservoir moves with the support (FIG. 2 showing feed material (20) coating feed material (16) upstream, [0053]-[0059]; FIGS. 2, 3). The references as combined are analogous in the field of material deposition systems in additive manufacturing via extrusion. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the print head to at least partially coat the continuous reinforcement upstream of the outlet so as to control the interaction between the materials (16, 20) prior to extrusion as desired by Brennan ([0054]).
Regarding claim 3, Budge discloses a flexible conduit connecting the outlet to the matrix reservoir ([0059]-[0062] and [0069]-[0071]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Comb et al. shows a gantry assembly for use in additive manufacturing.
Bibas shows a 3D printing apparatus with a plurality of sensing devices to determine the orientation of the working surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Evan Hulting/
Examiner
Art Unit 1745




/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        September 30, 2021